Citation Nr: 0119632	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  00-24 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The veteran served on active duty from April 1950 to May 
1953, and from January 1954 to January 1957.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision from the 
Department of Veterans Appeals (VA) Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.  

2.  The available medical evidence is sufficient for a 
determination of the matter on appeal.

3.  Persuasive medical evidence demonstrates no underlying 
disability to substantiate the veteran's claim; there is no 
competent medical evidence showing the presence of PTSD.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096, 
2098-99 (2000); 38 C.F.R. § 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), which provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  VCAA § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. 
§ 5103A).  The Act is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

The VCAA eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  First, the VA has a duty to notify 
the appellant and his representative, if any, of information 
and evidence needed to substantiate and complete a claim.  
The VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to be 
codified as amended at 38 U.S.C. §§ 5102 and 5103).  Second, 
the VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The VCAA, § 
3(a), 114 Stat. 2096, 2097-98 (2000) (to be codified at 38 
U.S.C. 
§ 5103A). 

In this case, even though the RO adjudicated the claim prior 
to enactment of the VCAA, the Board concludes that the VA's 
duties have been fulfilled.  The Board finds that the veteran 
was provided adequate notice as to the evidence needed to 
substantiate his claim.  The discussions in the June 2000 
rating decision, July 2000 statement of the case (SOC), 
August 2000 supplemental statement of the case, and letters 
sent to the appellant informed him of the information and 
evidence needed to substantiate the claim and complied with 
the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the July 2000 SOC, 
which, in addition to the other notification described above, 
acted to essentially inform the veteran of the evidence 
necessary to support his claim.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of this particular issue on appeal has 
been obtained.  The RO has obtained the veteran's service 
medical records and his post-service treatment records.  
Reasonable efforts were taken to obtain all relevant evidence 
identified by the veteran, and all evidence so obtained was 
considered.  The veteran has been afforded a recent 
disability evaluation examination.  With regard to the 
adequacy of the examination, the Board notes that the 
examination reports reflect that the VA examiner recorded the 
past medical history, noted the veteran's current complaints, 
conducted physical examination, and offered appropriate 
assessments and diagnoses.  The Board is unaware of any 
additional relevant and available evidence.  The Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran with 
the development of evidence is required.

In the circumstances of this case, a remand to have the RO 
apply the new law would serve no useful purpose.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on the VA with 
no benefit flowing to the veteran are to be avoided).  The 
Board concludes there is no prejudice to the veteran in 
proceeding with this appeal and the Board will consider this 
claim on the merits.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993).

Under the applicable criteria, service connection may be 
granted for a disability as a result of disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991).  Service connection may also be granted for 
a chronic disease, i.e. psychoses, which becomes manifest to 
a compensable degree within one year after a veteran's 
separation from active service.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d) (2000).  For 
the showing of chronic disease in service, there are required 
a combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2000).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumptive period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, service connection may be established if the 
condition is observed during service or any applicable 
presumptive period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1997).

Additionally, service connection for post-traumatic stress 
disorder (PTSD) requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. § 4.125(a); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  If the 
evidence establishes that the veteran was a prisoner-of-war 
under the provisions of Sec. 3.1(y) of this part and the 
claimed stressor is related to that prisoner-of-war 
experience, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2000).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (Court held that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992). 

In determining whether evidence submitted by a veteran is 
credible the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Federal Circuit has recognized the Board's "authority to 
discount the weight and probity of evidence in light of its 
own inherent characteristics and its relationship to other 
items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2000).

Review of the veteran's service medical records reveals that 
the Reports of Medical Examination at service enlistment and 
service discharge, dated in April 1950 and April 1953, 
respectively, showed that clinical evaluation of the 
veteran's psychiatric state was normal.  Of record is also 
shown to be a letter dated in October 1950, which is noted to 
have been received by the RO in August 2000.  Review of this 
letter, shown to have been addressed to the veteran's mother 
from a Major at the Brooke Army Medical Center, located at 
Fort Sam, Texas, shows that it acted to inform the veteran's 
mother that the veteran had been admitted into the Closed 
Neuropsychiatric Section of the hospital in October 1950 for 
observation due to nervousness.  The letter also indicated 
that the veteran's physical condition was good.  
Additionally, review of a Report of Medical Examination dated 
in October 1956 shows that clinical evaluation of the 
veteran's psychiatric state was normal. 

By means of a VA Form 21-526, Veteran's Application for 
Compensation or Pension, received by VA in March 2000, the 
veteran submitted a claim for service connection for PTSD.

The veteran is shown to have been afforded a VA PTSD 
examination in April 2000.  The examining physician indicated 
that the veteran's claims folder was reviewed prior to the 
examination.  Review of the history section of the 
examination report shows that the veteran had neither been 
hospitalized nor treated on an outpatient basis for 
psychiatric treatment.  The veteran reported being on the 
front lines in Korea for 28 days during which time he was 
involved in intense fighting, sometimes lasting all day and 
all night.  He added that he killed a Korean soldier who had 
charged directly towards him while pointing a weapon.  The 
veteran also reported incurring a concussion when he was hit 
with a grenade.  The veteran also informed the examiner that 
the concussion caused him to be disoriented and nervous and 
that he was subsequently treated at Brooke Army Medical 
Center.  He added that he thereafter served the next two 
years of his service, and, later, reenlisted.  The veteran 
informed the examiner that his wife had died as a result of a 
work-related fall and that one of his four children had died 
at the age of 33 from diabetes.  He stated that he was close 
with his three children, their families, and his 
grandchildren.  The report further noted that the veteran 
retired from full time employment in 1993.  

The report further noted that the veteran reported no 
psychiatric symptoms, complaints, nor problems.  It was 
reported that he had such symptoms for approximately six 
months to one year following his return from Korea but that 
the symptoms apparently remitted at that time and he had not 
experienced any symptoms since that time.  During that period 
he did mention that he had nightmares and trouble sleeping.  
The veteran did not report any social impairment; he stated 
that he had friends whom he enjoyed, that he enjoyed reading 
about Korea, and that he also liked playing pool and spending 
time with his family.

Psychiatric evaluation of the veteran showed that he was 
cooperative, and that there was no increase or decrease in 
psychomotor activity.  Affect was described to be in the 
normal range.  The veteran's mood was described as euthymic, 
and his thoughts were noted to be coherent, logical, and goal 
directed.  Neither suicidal nor homicidal ideation was 
reported.  Judgment and insight were both described as being 
good.  It was also reported that the veteran was oriented to 
person, place, and time, with the exception of having some 
difficulty remembering the names of past presidents.  The 
veteran's stressor was reported to be his 28 days on the 
front line in Korea in 1950, where combat was intense and the 
veteran witnessed the deaths of two people in a nearby 
foxhole.  

The examiner reported that there was no impairment of thought 
process or communication, and that the veteran did not 
experience either delusions or hallucinations.  No 
inappropriate behavior was cited.  Neither suicidal or 
homicidal thoughts, ideations, plans, nor intent was noted to 
be present.  The veteran's ability to maintain minimal 
personal hygiene and other basic activities of daily living 
was noted by the examining physician to be unimpaired.  The 
veteran was not shown to suffer from panic attacks, nor was 
he shown to currently suffer from depression, depressed mood, 
or anxiety.  No sleep impairment was noted.  A psychiatric 
diagnosis was not made by the examiner.  The examiner did 
note, however, that the veteran had stress as a result of 
advancing age and chronic medical illness, as well as from 
the loss of his wife and son.  A Global Assessment of 
Functioning (GAF) scale score of 75 was included.  

The examiner, in discussing his rationale for the GAF score, 
noted that the veteran reported no symptomatology of a 
psychiatric nature of any kind at the time of the examination 
and, therefore, there was no reason to diagnosis PTSD.  He 
added that the veteran's overall functioning appeared to be 
very good and that the veteran appeared to have used very 
good coping and defensive mechanisms to prevent the 
development of traumatic stress disorder.  

As shown as part of a VA Form 21-4138, Statement in Support 
of Claim, received by VA in October 2000, the veteran 
indicated that he had been depressed, stressed, and withdrawn 
for several years, and that it was his belief that he did 
suffer from symptomatology related to post-traumatic stress.  
He also noted that as a result of his combat-related capacity 
with the 1st Cavalry Division while in Korea he had, through 
the years thereafter, become withdrawn.  

Review of the veteran's claims folder also reveals that in 
the course of the development of the veteran's claim, both 
private and VA medical records, have been associated with the 
evidentiary record.  However, review of these medical 
records, dated in November 2000, do not show that the veteran 
was either treated for, or complained of, psychiatric-related 
problems in the course of the respective treatment.  

Based upon the evidence of record, the Board finds 
entitlement to service connection for PTSD is not warranted.  
The only evidence of a present disability is the opinion of 
the veteran.  While he is competent to express his assertions 
as to symptoms he experiences, he is not competent to provide 
a medical opinion because this requires specialized medical 
knowledge.  Grottveit, Espiritu, supra.  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  As no competent 
evidence of a present disability has been submitted and the 
preponderance of the evidence is against the claim, the Board 
finds entitlement to service connection for PTSD must be 
denied.  See Brammer, supra, at 225.  See also Rabideau, 
supra, at 143-44.


ORDER

Entitlement to service connection for PTSD is denied.



		
	A. BRYANT
	Member, Board of Veterans' Appeals


 

